 

 

Contact: DIRT MotorSports d/b/a World Racing Group

Brian Carter, Chief Executive Officer

Chris Dolack, VP Public Relations

704-795-7223 " cdolack@dirtcar.com

 

World Racing Group Reports $8.1 Million Third Quarter Revenue, Improved
Operating Results and New Management Alignment

Files Third Quarter 2007 Results

CONCORD, N.C. - BUSINESS WIRE - November 15, 2007 - DIRT Motor Sports, Inc.
d/b/a The World Racing Group (OTCBB: DMSP) announced today that it has filed its
quarterly report for the three and nine month periods ending September 30, 2007.



Some of the Company's financial achievements through September 30, 2007, which
are qualified in their entirety by the financial statements included in the
Company's quarterly report on Form 10QSB which can be found at www.sec.gov:



Third quarter highlights:

Revenue increase of 32% to $8.1 million from $6.1 million

Decrease of operating loss before non-cash stock compensation and depreciation
of 44% to $1.4 million from $2.6 million

Operating loss decrease of 35% to $2.2 million from $3.4 million

Decrease in net loss by 31% to $2.4 million from $3.5 million



Year to date highlights:

Revenue increase of 36% to $16.7 million from $12.3 million

Decrease of operating loss before non-cash stock compensation and depreciation
of 33% to $5.4 million from $8.1 million

Operating loss decrease of 30% to $7.5 million from $10.8 million

Decrease in net loss by 54% to $8.6 million from $18.8 million



Additionally, the Company announced today a more streamlined executive
management team. Brian Carter, will serve as the Company's Chief Executive
Officer and Chief Financial Officer, Tom Deery will serve as President and Chief
Operating Officer and Ben Geisler will serve as Chief Marketing Officer.

"The skills of each member of the management team have been aligned with the
critical areas for success in 2008. Tom's vast experience, both managing
NASCAR's weekly series and regional touring and his long history in track
operations makes him the perfect person to manage the operations of our
business," said Mr. Carter. "Ben's experience in managing and placing over $100
million in sponsorship and activation spending in his previous role with Next
Marketing and his involvement with the operations of the business for the past
couple seasons makes him very well suited to effectively attract and retain long
term marketing partners."

Carter concluded with, "I am confident that all aspects of our business will
thrive under the new management structure. I expect that the improvements made
in 2007 will accelerate in 2008, building on the measurable growth in our racing
and event operations and stronger growth in our sponsorship and advertising
revenues. The continued revenue growth and decreases in our operating losses in
the third quarter, in spite of spending $1.4 million on our television
programming and production costs are very encouraging as we look forward to
2008."

About DIRT MotorSports, Inc., d/b/a World Racing Group

Based in Concord, N.C., World Racing Group (WRG) is a national sanctioning body,
real-estate operator, and sports entertainment company serving the dirt racing
industry.  WRG sanctions sprint car racing under the World of Outlaws® banner,
late model racing under the World of Outlaws Late Model Series(SM), big block
modified racing under the Advance Auto Parts Super DIRTcar Series™ banner and
sanctions more than 4,000-races a year under the DIRTcar™ Racing banner.  In
addition, WRG owns and operates seven speedways. To learn more about World
Racing Group, visit worldracinggroup.com.



Safe Harbor Statement

This release may contain forward-looking statements as defined by the Private
Securities Litigation Reform Act of 1995, which involve risks and uncertainties.
Among the important factors which could cause actual results to differ
materially from those in the forward-looking statements are economic,
competitive and other factors effecting the company's operations, events and
markets, as well as other factors detailed in the company's filings with the
Securities and Exchange Commission, which can be found at www.sec.gov.



(Tables follow)



 

 

DIRT Motor Sports, Inc.

CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS

For the Three and Nine Months Ended September 30, 2007 and 2006

(Unaudited)



Three Months Ended:

Nine Months Ended:



2007

2006

2007

2006

Revenues









Race sanctioning and event fees

$ 3,764,432

$ 2,470,954

$ 7,395,722

$ 4,242,586

Admission fees and ticket sales

2,259,395

2,601,057

5,814,994

5,671,771

Sponsorship and advertising revenue

1,844,047

694,370

3,043,977

1,646,940

Merchandise sales

237,730

240,632

422,517

506,835

Other revenue

11,810

126,386

69,586

215,299

Total revenues

8,117,414

6,133,399

16,746,796

12,283,431











Operating expenses









Track and event operations

8,589,833

7,592,261

18,860,886

16,446,929

Sales and marketing

405,860

446,737

1,284,036

945,926

Merchandise operations and cost of sales

98,958

257,835

235,848

724,317

General and administrative

473,948

431,731

1,749,351

2,246,878

Non-cash stock compensation

553,924

627,840

1,493,796

2,112,322

Depreciation and amortization

206,932

187,521

615,675

579,867

Total operating expenses

10,329,455

9,543,925

24,239,592

23,056,239











Loss from operations

(2,212,041)

(3,410,526)

(7,492,796)

(10,772,808)











Other (Expenses) Income









Interest expense, net

(180,652)

(47,653)

(1,124,829)

(7,979,706)

Total Other Expense

(180,652)

(47,653)

(1,124,829)

(7,979,706)











Net (Loss)

$ (2,392,693)

$ (3,458,179)

$ (8,617,625)

$ (18,752,514)











Dividends on preferred stock:









Stated dividends, Series D

(530,520)

-

(792,146)

-

Issuance costs, Series D Preferred Stock

-

-

-

(1,326,335)

Exchange of Series C Preferred Stock

-

-

-

(1,250,000)











Net loss applicable to common stock

$ (2,923,213)

$ (3,458,179)

$ (9,409,771)

$ (21,328,849)











Net loss applicable to common stock
per common share -

Basic and diluted



 

$ (0.20)



 

$ (0.25)



 

$ (0.64)



 

$ (1.65)

Weighted average common shares outstanding -

Basic and diluted



14,729,873



14,042,408



14,619,777



12,890,746













 

DIRT Motor Sports, Inc.

CONDENSED CONSOLIDATED BALANCE SHEETS

September 30, 2007 and December 31, 2006

(Unaudited)

September 30,

2007



December 31,

2006



ASSETS





Current assets





Cash and cash equivalents

$ 6,180,476

$ 532,230

Accounts receivable - trade

930,728

223,065

Inventory

61,391

110,077

Prepaid expenses and other current assets

1,839,267

330,943

Total current assets

9,011,862

1,196,315

Land, buildings and equipment, net

10,398,392

10,447,633

Trademarks

100,000

100,000

Goodwill, net of impairment of $10,320,537

-

-

Prepaid Expenses - long term

41,666

166,667

Other assets, net of amortization of $69,002 in 2007 and $55,331 in 2006

645,727

140,122

Total assets

$ 20,197,647

$ 12,050,737







LIABILITIES AND STOCKHOLDERS' EQUITY





Current liabilities





Accounts payable

$ 1,170,250

$ 474,781

Accrued liabilities

3,085,269

1,147,749

Deferred revenues

532,206

129,424

Notes payable

185,368

713,008

Total current liabilities

4,973,093

2,464,962

Notes payable, long-term, net of discount of $2,795,517 at September 30, 2007

13,357,506

4,001,711

Total liabilities

18,330,599

6,466,673







Stockholders' Equity





Series D Preferred stock, $0.01 par value; 20,000 shares authorized; 17,684 and
17,875 shares issued and outstanding at September 30, 2007 and December 31,
2006, respectively



53,844,452



53,624,538

Series E Preferred stock, $0.01 par value; 50,000 shares authorized; 3,374
shares issued and
outstanding at September 30, 2007

34

-

Common stock, $0.0001 par value; 100,000,000 shares authorized; 16,498,990
and 14,374,496 shares issued and outstanding at September 30, 2007 and
December 31, 2006, respectively

 

1,650

 

1,438

Additional paid-in capital

17,364,500

12,684,051

Accumulated deficit

(69,343,588)

(60,725,963)

Total stockholders' equity

1,867,048

5,584,064

Total liabilities and stockholders' equity

$ 20,197,647

$ 12,050,737

 





 

 

 

 

 